Exhibit 10.20




 
Name:
[●]
Number of Shares of Stock subject to Stock Option:
[●]
Exercise Price Per Share:
$[●]
Date of Grant:
[●]
Vesting Start Date:
[●]

 
ACCELERON PHARMA INC.
2013 EQUITY INCENTIVE PLAN
 
NON-STATUTORY STOCK OPTION AGREEMENT
 
This agreement (this “Agreement”) evidences a stock option granted by Acceleron
Pharma Inc. (the “Company”) to the undersigned (the “Optionee”) pursuant to and
subject to the terms of the Acceleron Pharma Inc. 2013 Equity Incentive Plan (as
amended from time to time, the “Plan”).
 
1.Grant of Stock Option.  The Company grants to the Optionee on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase, on
the terms provided herein and in the Plan, up to the number of shares of Stock
set forth above (the “Shares”) with an exercise price per Share as set forth
above, in each case subject to adjustment pursuant to Section 7(b) of the Plan
in respect of transactions occurring after the date hereof.
The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code) and is granted to the Optionee in connection with the Optionee’s
employment by or service to the Company and its qualifying subsidiaries.  For
purposes of the immediately preceding sentence, “qualifying subsidiary” means a
subsidiary of the Company as to which the Company has a “controlling interest”
as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).
2.    Meaning of Certain Terms.  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.  The
following terms have the following meanings:
(a)
“Beneficiary” means, in the event of the Optionee’s death, the beneficiary named
in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Optionee prior to the Optionee’s
death and not subsequently revoked, or, if there is no such designated
beneficiary, the executor or administrator of the Optionee’s estate.  An
effective beneficiary designation will be treated as having been revoked only
upon receipt by the Administrator, prior to the Optionee’s death, of an
instrument of revocation in form acceptable to the Administrator.

(b)
“Employment” means, unless otherwise determined by the Administrator, the
Participant’s employment with the Company or its Affiliates. Unless otherwise
determined by the Administrator, the Participant’s Employment will terminate at
such time as the Participant ceases to be an employee of the Company or its
Affiliates.

(c)
“Option Holder” means the Optionee or, if as of the relevant time the Stock
Option has passed to a Beneficiary, the Beneficiary.



-1-

--------------------------------------------------------------------------------




3.    Vesting; Method of Exercise; Treatment of the Stock Option Upon Cessation
of Employment.
(a)
Vesting.  As used herein with respect to the Stock Option or any portion
thereof, the term “vest” means to become exercisable and the term “vested” as
applied to any outstanding Stock Option means that the Stock Option is then
exercisable, subject in each case to the terms of the Plan.  Unless earlier
terminated, forfeited, relinquished or expired, the Stock Option will vest as to
[●].  Notwithstanding the foregoing, Shares subject to the Stock Option shall
not vest on any vesting date unless the Optionee has remained in continuous
Employment from the Date of Grant through such vesting date.

(b)
Exercise of the Stock Option.  No portion of the Stock Option may be exercised
until such portion vests.  Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and shall
be in writing, signed by the Option Holder (or in such other form as is
acceptable to the Administrator).  Each such written exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan.  The exercise price may be paid (i) by cash or check acceptable to the
Administrator, (ii) to the extent permitted by the Administrator, through a
broker-assisted cashless exercise program acceptable to the Administrator,
(iii) by such other means, if any, as may be acceptable to the Administrator, or
(iv) by any combination of the foregoing permissible forms of payment.  In the
event that the Stock Option is exercised by a person other than the Optionee,
the Company will be under no obligation to deliver Shares hereunder unless and
until it is satisfied as to the authority of the Option Holder to exercise the
Stock Option and compliance with applicable securities laws.  The latest date on
which the Stock Option or any portion thereof may be exercised will be the
10th anniversary of the Date of Grant (the “Final Exercise Date”); provided,
however, if at such time the Optionee is prohibited by applicable law or written
Company policy applicable to similarly situated employees from engaging in any
open-market sales of Stock, the Final Exercise Date will be automatically
extended to thirty (30) days following the date the Optionee is no longer
prohibited from engaging in such open-market sales.  If the Stock Option is not
exercised by the Final Exercise Date the Stock Option or any remaining portion
thereof will thereupon immediately terminate.

(c)
Treatment of the Stock Option Upon Cessation of Employment.  If the Optionee’s
Employment ceases, the Stock Option, to the extent not already vested will be
immediately forfeited, and any vested portion of the Stock Option that is then
outstanding will be treated as follows:

(i)
Subject to clauses (ii) and (iii) below and Section 4 of this Agreement, the
Stock Option, to the extent vested immediately prior to the cessation of the
Optionee’s Employment, will remain exercisable until the earlier of (A) the date
that is three months following the date of such cessation of Employment, or
(B) the Final Exercise Date, and except to the extent previously exercised as
permitted by this Section 3(c)(i) will thereupon immediately terminate.

(ii)
Subject to clauses (iii) below and Section 4 of this Agreement, the Stock
Option, to the extent vested immediately prior to the cessation of the
Optionee’s Employment due to death, will remain exercisable until the earlier of
(A) the first



-2-

--------------------------------------------------------------------------------




anniversary of the Optionee’s death or (B) the Final Exercise Date, and except
to the extent previously exercised as permitted by this Section 3(c)(ii) will
thereupon immediately terminate.
(iii)
If the Optionee’s Employment is terminated by the Company or its Affiliates in
connection with an act or failure to act constituting Cause (as the
Administrator, in its sole discretion, may determine), or such termination
occurs in circumstances that in the determination of the Administrator would
have entitled the Company and its subsidiaries to terminate the Optionee’s
Employment for Cause, the Stock Option (whether or not vested) will immediately
terminate and be forfeited upon such termination.

4.    Forfeiture; Recovery of Compensation.
(a)
The Administrator may cancel, rescind, withhold or otherwise limit or restrict
the Stock Option at any time if the Optionee is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b)
By accepting the Stock Option, the Optionee expressly acknowledges and agrees
that his or her rights, and those of any permitted transferee of the Stock
Option, under the Stock Option, including  to any Stock acquired under the Stock
Option or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision). Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 8 of this Agreement.

5.    Transfer of Stock Option.  The Stock Option may not be transferred except
as expressly permitted under Section 6(a)(3) of the Plan.
6.    Withholding.  The exercise of this Stock Option will give rise to “wages”
subject to withholding.  The Optionee expressly acknowledges and agrees that the
Optionee’s rights hereunder, including the right to be issued Shares upon
exercise, are subject to the Optionee promptly paying to the Company in cash (or
by such other means as may be acceptable to the Administrator in its discretion)
all taxes required to be withheld.  No Shares will be transferred pursuant to
the exercise of this Stock Option unless and until the person exercising this
Stock Option has remitted to the Company an amount in cash sufficient to satisfy
any federal, state, or local withholding tax requirements, or has made other
arrangements satisfactory to the Company with respect to such taxes.  The
Optionee authorizes the Company and its subsidiaries to withhold such amount
from any amounts otherwise owed to the Optionee, but nothing in this sentence
shall be construed as relieving the Optionee of any liability for satisfying his
or her obligation under the preceding provisions of this Section
7.    Effect on Employment.  Neither the grant of the Stock Option, nor the
issuance of Shares upon exercise of the Stock Option, will give the Optionee any
right to be retained in the employ or service of the Company or any of its
Affiliates, affect the right of the Company or any of its Affiliates to
discharge or discipline such Optionee at any time, or affect any right of such
Optionee to terminate his or her Employment at any time.
8.    Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the Optionee. 
By exercising all or any part of the Stock Option, the Optionee agrees to be
bound by the terms of the Plan and this Agreement.  In the event of any conflict
between the terms of


-3-

--------------------------------------------------------------------------------




this Agreement and the Plan, the terms of the Plan shall control (except as
otherwise expressly provided in Section 2 above).
9.    Acknowledgements.  The Optionee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Optionee.
 
[Signature page follows.]
 


-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.


    
ACCELERON PHARMA INC.






By: ____________________________
Name:
Title:




Dated:


Acknowledged and Agreed:






By: _______________________________________
[Optionee’s Name]        




In connection with grants of stock options under the 2013 Equity Incentive Plan,
it is the Company’s policy to provide the recipient with a copy of the
Prospectus for the Plan. Please sign below to acknowledge receipt of the
Prospectus. If you have not received the Prospectus, please contact a
representative of the Company.


I acknowledge receipt of a Prospectus for the 2013 Equity Incentive Plan.




By: _______________________________________    
[Optionee’s Name]             


-5-